Citation Nr: 1413778
Decision Date: 03/14/14	Archive Date: 04/18/14

DOCKET NO.  11-00 718	)	DATE MAR 14 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a stomach disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD); and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 1972.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  In that decision, the RO reopened a previously denied claim of service connection for a stomach disorder claimed as peptic ulcer disease and denied the claim on the merits.  

Even though the RO reopened the previously denied claim, the Board is still required to review the ROs preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

In June 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting at VAs Central Office in Washington, D.C.  A transcript of his hearing has been associated with the record. 

The reopened claim of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1973 decision, the RO denied service connection for stomach trouble based on a finding of no current disability.  

2.  Evidence added to the record since the September 1973 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for a stomach disorder.  


CONCLUSIONS OF LAW

1.  The September 1973 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim, further discussion of theses duties is not necessary at this time.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The Veterans original claim of service connection for a stomach disorder was denied in a September 1973 rating decision.  The ROs denial was based on a finding that the stomach trouble claimed by the Veteran was not shown by the evidence of record.  The Veteran did not appeal that determination and it became final.  

The evidence of record at the time of the September 1973 included service treatment records (STRs) which show reports of nervousness at the time of entry into service, and a in-service treatment for complaints of abdominal pain in July and August 1972.  The separation examination was negative for nervousness or stomach trouble.  Also of record at the time of the September 1973 decision were post-service treatment records showing that the Veteran was hospitalized for abdominal distress in November 1972.  Also of record was a June 1973 report of a normal GI series, and a VA examination noting a diagnosis of resolved enuresis.  

Since September 1973, additional evidence has been associated with the claims file, including current diagnoses of peptic ulcer disease and GERD, statements from the Veteran, his hearing testimony, and VA examinations with opinions as to the likely etiology of the peptic ulcer disease.  Presuming the credibility of this evidence, it is new and material because it suggests that in-service onset the Veterans stomach disorder(s) is possible.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

The petition to reopen the claim of entitlement to service connection for a stomach disorder is granted.


REMAND

The Veteran seeks service connection for a stomach disorder.  What remains unclear is (1) whether the Veteran clearly and unmistakably had a nervous disorder and/or a stomach disorder prior to service; (2) Whether any pre-existing stomach disorder was aggravated during service beyond the natural progression; (3) whether the Veteran has a current stomach disorder that had its onset during service; and, (4) whether the Veterans abdominal pain noted during service was different than, or related to, the nervous trouble (or nervous stomach) noted at entry.  

VA examiners in October 2009 and October 2010 opined that the Veteran had a pre-existing nervous stomach that was at least as likely as not, the same condition that the Veteran had in service because he was experiencing various GI symptoms prior to entry into active duty.  However, the October 2009 examiner opined that it was less likely than not that the Veterans peptic ulcer disease was related to the pre-existing condition which he was treated for once during active duty; and, along with the October 2010 examiner, found that it was less likely as not that the Veterans pre-active duty diagnosis of nervous stomach was aggravated by military service.  

Importantly, the RO denied the Veterans claim based on the preponderance of the evidence standard; however, given the possibility of a pre-existing stomach disorder and/or nervous disorder, it must first be determined as to whether the Veteran is entitled to the presumption of soundness at entry, because the diagnosis of nervous stomach noted at entry is vague, and there is evidence of record to suggest that the Veterans nervous stomach was a psychiatric condition and not a physical disability.  An examiner must thus determine whether the Veteran has a psychiatric condition that is inextricably intertwined with his current PUD and/or GERD, and if so, whether it clearly and unmistakably pre-existed service.  If any psychiatric disorder clearly and unmistakably pre-existed service, then a determination must be made as to any aggravation during service and whether any such aggravation was due to the natural progression of the disorder.  

Also, the Veteran testified at his June 2011 video hearing that he did not have any stomach pain until after he entered service, and the record reflects that he was hospitalized prior to his separation from service, on November 15, 1972 for abdominal distress, cough and alleged hemoptysis (coughing up blood).  The Veteran was discharged from service on November 28, 1972.  

In essence, the examiners appear to consider the Veterans nervous stomach as the same disability for which he was hospitalized in November 1972, but the record is not clear on that issue.  

Given the Veterans statements regarding the onset of his stomach pain, another VA examination is warranted.  The examiner should opine as to the likely etiology of all current stomach disorders; and/or whether any preexisting stomach disorders were aggravated beyond the natural progression, as well as whether any current stomach disorders were first incurred during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that there are missing service treatment records.  As such, the RO undertake any appropriate development deemed necessary to search for additional service treatment records and obtain any records identified.  
 
Since the claims file is being returned it should be updated to include any pertinent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection on a direct basis and for aggravation of a pre-existing disability pursuant 38 C.F.R. § § 3.159; 3.303, 3.304 (2013).  

2.  Obtain and associate with the claims file, all VA medical records pertaining to the Veteran not currently of record.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current stomach disorders.  The claims folders must be reviewed by the examiner.  All necessary tests should be conducted.

The examiner should record a complete history of all the Veterans stomach disorders, including whether there is any psychological overlay, to determine, if possible, whether the Veteran had a pre-existing stomach disorder unrelated to the in-service documented abdominal pain.

The examiner must address the following issues:  (1) whether the Veteran clearly and unmistakably had a stomach disorder and/or psychiatric disorder prior to service; (2) Whether any pre-existing stomach and/or psychiatric disorder was aggravated during service beyond the natural progression; (3) whether the Veteran has a current stomach disorder (including but not limited to PUD and GERD) that had its onset during service; and, (4) whether the Veterans stomach and/or psychiatric disorder(s) noted during service were different than what was noted at the time of entry.  

a.  Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious, manifest and undebatable) that any current stomach disorder pre-existed service.  In formulating the opinion, please consider the Veterans contentions that he did not have abdominal pain prior to service, as well as the service treatment records.  

b.  If a pre-existing stomach and/or psychiatric disorder is clear and unmistakable, then the examiner must opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing stomach and/or psychiatric disorder was NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

c.  Provide an opinion as to whether any current stomach and/or psychiatric disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is once again directed to the Veterans assertions that his in-service abdominal pain did not pre-exist service; and, to the service treatment records noting a nervous stomach, without specific mention of a gastrointestinal disorder.  Please provide a complete explanation for the opinion.

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for a stomach disorder, including any psychological overlay.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans Appeals

 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


